Case 1:17-cr-00089-EGS Document 32 Filed 10/18/18 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
)
uNITED sTATEs 0F AMERICA ) crim. No. 17-89 (EGS)
)
v- § F I L E D
CLARK CALLowAY ) OCT 1 8 2018
)
)

 

Mr. Calloway’s Statement in Support of his Guilty Plea

 

On or about October 2016, Mr. Calloway met a “Confidential Source” (CS) working for the
Washington Metropolitan Police Department. Thereafter Mr. Calloway and the CS spoke
periodically Sometime around March 3 l , 2017, the CS told Mr. Calloway that he could get
weapons, including an AK-47. Mr. Calloway expressed interest in obtaining an AK-47 and told the
CS that he wanted an AK-47.

The CS told Mr. Calloway that he could get Mr. Calloway a fully a semi-automatic AK-47
for $200. In response Mr. Calloway arranged a payment plan in which Mr. Calloway would pay the
CS to acquire a semi-automatic AK-47 for Mr. Calloway. Mr. Calloway told the CS he would be pay
the CS SlO0.00 on April 7, 2017, and would pay the remaining $100.00 on April l4, 2017.

On or about April l, 2017, the CS informed Mr. Calloway by text that he could obtain and
sell to Mr. Calloway a lillly automatic AK-47 for $250.00. Mr. Calloway responded by indicating
his intent to purchase the fully automatic AK-47 via installments of $100.00 and $150.00.

On April 7, 2017, Mr. Calloway met with a CS and told the CS that he was going to give the

CS $60.00 as an initial payment for the AK-47. The CS took Mr. Calloway to an ATM and Mr.

C|erk, U.S. District & Bankruptcy
Courts for the District of Co|umbia

Case 1:17-cr-00089-EGS Document 32 Filed 10/18/18 Page 2 of 3

Calloway withdrew money. Mr. Calloway paid the CS $60 and confirmed with the CS that Mr.
Calloway still owed $190.00. During that conversation Mr. Calloway stated that he wanted to use
the AK-47 on “crackers”.

On or about April 28, 201 7, Mr. Calloway texted the CS and informed the CS that he had the
remaining money for the AK-47. Later in the day, the CS met with Mr. Calloway in the District of
Columbia, and Mr. Calloway provided the CS the remaining balance of $190 for the firearm Mr.
Calloway confirmed with the CS that the CS would bring the AK-47 the following week.

On May 4, 2017, the CS received a fully automatic but disabled AK-47 with ammunition
from FBI agents outside the District of Columbia. The CS then traveled with FBI agents across state
lines into the District of Columbia with the AK-47 and entered 66 Webster Street, N.E, Washington,
D.C., the building where Mr. Calloway lived. The CS informed Mr. Calloway via text message that
Mr. Calloway could come over to the CS’s apartment in the same building Mr. Calloway entered
the CS ’s apartment and he and provided the AK-47 to Mr. Calloway, who had already purchased the
weapon in two payments totaling $250. Mr. Calloway accepted the firearm and he was immediately
thereafter arrested

After his arrest Mr. Calloway provided a voluntary statement to FBI agents. Mr. Calloway
acknowledged providing the CS $250 so that the CS would purchase the AK-47 found in his
possession Mr. Calloway acknowledged he was aware that he could not possess a firearm because

he was a felon.

Case 1:17-cr-00089-EGS Document 32 Filed 10/18/18 Page 3 of 3

DEFENDANT’S ACCEPTANCE
l have read the foregoing Statement of Offense, and l have discussed this Statement fully
with my attorney, Carlos Vanegas, Esquire. l fully understand this proffer and l acknowledge its
truthfulness, agree to it and accept it without reservation l do this voluntarily and of my own free
will. No threats have been made to me nor am lunder the influence of anything that could

impede my ability to understand this proffer fully.

 

,. ///7 // //
Date: 101 l/é g vl'/O({ %“//'Y /c/%/{/

Clark Calloway/

